Citation Nr: 1118485	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-39 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Daughter


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to June 1954 and from September 1954 to January 1956.   His decorations include the Combat Infantryman Badge. 
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD and assigned a 10 percent disability rating, effective June 8, 2007; denied entitlement to service connection for a low back disability; and denied entitlement to service connection for a right shoulder disability.  Subsequently, in a September 2009 rating decision, the RO increased the disability evaluation assigned for the Veteran's PTSD to 30 percent, effective June 8, 2007.  In March 2011, the Veteran and his daughter testified at a hearing before the undersigned Veterans Law Judge.   
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On December 11, 2009, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of his appeal as to the issue of entitlement to an increased rating for PTSD is requested.

2.  The Veteran's low back disability was incurred in, or caused by, his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, as to the claim for an increased rating for PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(d) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a December 2009 statement, the Veteran indicated that the RO's September 2009 decision, which increased the disability evaluation assigned to his PTSD to 30 percent, effective June 8, 2007, satisfied his claim for a higher rating for PTSD.  Moreover, at his March 2011 Board hearing, the Veteran reiterated that he wished to withdraw his appeal as to issue of entitlement to a higher rating for PTSD.  These statements act as a withdrawal of the Veteran's PTSD claim, and hence, there remains no allegation of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for a low back disability.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

III.  Service Connection

The Veteran contends that he initially injured his low back while serving in Korea, and that he has continued to have low back pain since.  Specifically, the Veteran has reported that, while in a combat area in Korea, he and two fellow service members were in a Jeep when they came under mortar and artillery fire.  See Veteran's friend's statement dated in July 2009, Veteran's October 2009 substantive appeal, and the March 2011 Board hearing transcript.  In this regard, the Veteran has reported that, upon hearing the artillery fire, he jumped from the Jeep to take cover, and while lying on the ground on his stomach, one of the other service members jumped on top of him, landing on his back and causing him severe back pain.  See Veteran's friend's statement dated in July 2009, Veteran's October 2009 substantive appeal, and the March 2011 Board hearing transcript.  The Veteran has further reported that, as a result of the mortar and artillery attack, the Jeep turned over, killing one of the other service members.  See Veteran's October 2009 substantive appeal.  Finally, the Veteran has stated that, given the combat conditions in Korea, and because another servicemember had been killed, he did not immediately seek treatment for his back pain.  See Veteran's friend's statement dated in July 2009, Veteran's October 2009 substantive appeal, and the March 2011 Board hearing transcript.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Board notes that, under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), any Veteran who engaged in combat during active service may submit satisfactory lay or other evidence as sufficient proof of service connection if the evidence is consistent with the facts circumstances, conditions, and hardships of such service, even though there is no official record of such in-service incurrence or aggravation.  This presumption, however, does not warrant an automatic grant of service connection, but rather, eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the Veteran's DD-214 reveals that he was awarded a Combat Infantryman Badge in relation to his service in the Korean Conflict.  As such, the record clearly indicates that the Veteran was exposed to combat, and accordingly, his assertions regarding events during combat are to be presumed if consistent with the time, place, and circumstances of such service, thereby relaxing the adjudicative evidentiary requirements for determining what happened in service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Caluza v. Brown, 7 Vet. App. 498 (1995); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); see also Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Here, because the Veteran's reports of an in-service back injury while under enemy artillery/mortar fire in Korea are consistent with the circumstances, conditions, and hardships of his service, VA must accept that he incurred the in-service injury.

At the outset, the Board notes that, in August 2008, the RO made a formal finding that, as a result of the 1973 National Personnel Records Center (NPRC) fire, some of the Veteran's service treatment records were unavailable.  See August 2008 Finding of Unavailability Memorandum.  However, the available service treatment records reveal that, at the time of his June 1954 and January 1956 separation examinations, the Veteran was found to have a normal musculoskeletal system on examination.  

Post-service, the Veteran has reported that he first received treatment for his low back pain from a private doctor in the 1970s; however, because he could not recall the doctor's name, records of such treatment have not been associated with the claims file.  See March 2011 Board hearing transcript.  

Subsequently, in November 2006, the Veteran sought treatment for his low back pain from Dr. Arun K. Singh.  At that time, the Veteran reported having pain in his back between his shoulder blades, as well as a burning and cramping feeling in his legs.  After discussing the Veteran's pertinent medical history and the findings of his physical examination, Dr. Singh diagnosed the Veteran with low back pain, lumbar radiculopathy, and osteoarthritis.  Dr. Singh also scheduled the Veteran for magnetic resonance imaging (MRI) of his spine, and gave the Veteran an interspinous trigger point injection at L3-L4 and L4-L5.  

The following week, the Veteran underwent an MRI of his lumbar spine, which revealed multilevel lumbar spondylosis and facet osteoarthropathy, most significant at L3-L4 and L4-L5, as well as mild central canal stenosis at L4-L5.  

Thereafter, in December 2008, the Veteran sought follow-up treatment for his back pain from Dr. Singh.  At that time, Dr. Singh noted that the Veteran had injured his back while on duty in the Korean War and had since continued to have worsening pain in his back and legs.  After discussing the Veteran's pertinent medical history and the findings of his physical examination, Dr. Singh diagnosed the Veteran with low back pain, lumbar radiculopathy, and osteoarthritis.  Dr. Singh then went on to state that, in his professional opinion, the Veteran's low back pain and lumbar radiculopathy were caused by the injuries he sustained during service in the Korean War.  

In a July 2009 letter, one of the Veteran's friends indicated that he had known the Veteran since 1962, and reported that, years earlier, the Veteran had told him that his severe back pain first began after an incident in service in which he had jumped out of a Jeep after coming under enemy fire.  Specifically, the Veteran's friend reported that, according to the Veteran, while he was lying on the ground on his stomach, another service member had landed on his back, causing him severe back pain.  The Veteran's friend also reported that, according to the Veteran, he did not receive treatment for his back during service because he was on the front lines and was not near a medical facility.  Finally, the Veteran's friend indicated that the Veteran had reported having recurrent periods of pain ever since the in-service injury.  

Finally, at his March 2011 Board hearing, the Veteran reported that he did not have any back problems prior to service, and that he first injured his back when jumping from a Jeep after coming under artillery and mortar fire in Korea.  The Veteran further reported that he has experienced back pain on an intermittent basis since the in-service injury.  Moreover, the Veteran reported that, post-service, he first began treatment for his back pain in the 1970s and has since continued to receive periodic treatment for such pain, including receiving cortisone injections in his spine.   

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's low back disability was caused by his in-service low back injury.  In making this determination, the Board notes that the Veteran is competent to report that his low back pain first began during service, and has continued on an intermittent basis since.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that he was involved in an incident in service in which, after jumping for cover from enemy fire, another soldier landed on his back, causing him severe back pain.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he first injured his back during service and has experienced back pain since service.  

Furthermore, the Board finds the Veteran's reports of an in-service back injury and a continuity of symptomatology since service to be credible.  His records are internally consistent, and it is facially plausible that, during combat in Korea, he injured his back after jumping from a Jeep and having another soldier land on his back.  In this regard, the Board points out that the Veteran has consistently reported the incident in service that caused his back injury.  Moreover, as discussed above, given the Veteran's combat service, VA must accept that he incurred the in-service back injury because his reports regarding this injury are consistent with the circumstances, conditions, and hardships of his service.  As such, after a careful review of all of the evidence of record, the Board, in its role as a finder of fact, finds that the Veteran's reports of an in-service back injury and a continuity of symptomatology since service are persuasive evidence regarding the onset and etiology of his low back disability. 

Additionally, the Board finds it significant that, after treating the Veteran for two years and taking a verbal history from the Veteran regarding his in-service back injury, the Veteran's private treating doctor, Dr. Singh, provided the opinion that the Veteran's low back pain and lumbar radiculopathy were caused by the injuries he sustained during service in the Korean War.  Moreover, the Board notes that there is no contrary opinion of record.  

Therefore, the Board finds that the Veteran meets all of the elements required for service connection for a low back disability.  The Veteran has current diagnoses of lumbar radiculopathy, osteoarthritis, mild central canal stenosis at L4-L5, and multilevel lumbar spondylosis and facet osteoarthropathy, most significant at L3-L4 and L4-L5.  Additionally, he has consistently reported the incidents in service that caused this condition, as is evidenced by his October 2009 substantive appeal, his statements supporting his claim, his friend's July 2009 statement, and his March 2011 Board hearing testimony, and which is further bolstered by his combat service in Korea.  Moreover, he has provided competent and credible evidence of a continuity of symptomatology since service.  Finally, in December 2008, Dr. Singh attributed the Veteran's current low back disabilities to his in-service back injury, thereby providing the necessary nexus between his service and the present disability.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a low back disability is granted.  


ORDER

The Veteran's appeal as to the issue of entitlement to an increased rating for PTSD, currently evaluated as 30 percent disabling, is dismissed.

Service connection for a low back disability is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, further attempts should be made to obtain a complete copy of the Veteran's VA and private treatment records, and he should be afforded a VA examination assessing whether he has a current right shoulder disability that is related to service.  

A review of the record reveals that some of the Veteran's relevant VA treatment records have not yet been associated with the claims file.  Specifically, during VA treatment in May 2007, the doctor noted that x-rays of the Veteran's shoulders had been taken in October 2006; however, to date, no such x-ray results are of record.  Further, at his March 2011 Board hearing, the Veteran reported that he was currently receiving VA treatment for his shoulder pain.  Significantly, however, the most recent VA treatment records on file are dated in August 2008.  Accordingly, on remand the RO/AMC should make arrangements to obtain a complete copy of the Veteran's VA treatment records regarding his right shoulder disability.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).   Additionally, on remand, copies of any recent private treatment records from Dr. Singh regarding the Veteran's shoulder disability should also be obtained.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  In this regard, the Board notes that the most recent treatment records on file from Dr. Singh are dated in December 2008.  

The Board also finds that a medical opinion assessing whether the Veteran has a right shoulder disability that is related to service is necessary to render a decision in this case.  In making this determination, the Board notes that, as discussed above, in August 2008, the RO made a formal finding that, as a result of the 1973 NPRC fire, the Veteran's service treatment records were unavailable.  In this regard, the Board points out that, in cases where the Veteran's service treatment records are unavailable through no fault of his own, there is a "heightened duty" to assist him in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened duty includes providing a medical examination if review of the evidence of record determines that such examination is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) (2010).  Under the duty to assist, VA is obliged to provide a medical examination and/or get a medical opinion when the record contains competent evidence that the claimant has a current disability; the record indicates that the disability, or signs and symptoms of disability, may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran contends that he initially injured his right shoulder during the same incident in Korea in which he injured his low back, and has reported having a continuity of right shoulder symptomatology since the in-service injury.  
See Veteran's October 2009 substantive appeal and the March 2011 Board hearing transcript.  Specifically, as discussed in more detail above, the Veteran has reported that, while in a Jeep in a combat area in Korea, he and two fellow service members came under enemy fire, causing him to jump to the ground to seek cover.  In this regard, the Veteran has reported that, while lying on his stomach on the ground, another service-member landed on his back, injuring his back and shoulder.  

The Board acknowledges that, as discussed above, the Veteran's service treatment records have been formally found to be unavailable, and as such, there are no service treatment records available to corroborate the Veteran's reports of an in-service right shoulder injury.  Significantly, however, the Veteran has provided competent reports regarding the in-service shoulder injury.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Veteran has provided competent reports of a continuity of shoulder symptomatology since the in-service injury.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Further, as discussed in more detail above, given the Veteran's combat service, VA must accept that he incurred the in-service shoulder injury because his reports regarding this injury are consistent with the circumstances, conditions, and hardships of his service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Caluza v. Brown, 7 Vet. App. 498 (1995); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); see also Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  

The Board also acknowledges that, to date, the Veteran has not been diagnosed with a right shoulder disability.  Moreover, the record reflects that all of his post-service shoulder treatment has been for his left, rather than his right, shoulder.  Specifically, a review of the record reveals that, following separation from service, in November 2006, the Veteran began treatment with Dr. Singh for his left shoulder pain and was given a trigger point injection in the left shoulder.  Further, during VA treatment in May 2007, the doctor noted that an October 2006 x-ray showed minimal arthritic changes of the left shoulder.  Additionally, the Veteran's VA doctors have repeatedly noted that the Veteran has been undergoing private treatment for his left shoulder pain.  Significantly, however, despite the fact that there is no evidence of record showing treatment for, or a diagnosis of, a right shoulder disability, because there is competent evidence of record indicating that the Veteran had a right shoulder injury during service, and competent reports of a continuity of symptomatology (i.e., right shoulder pain) since service, a medical opinion assessing whether the Veteran has a current right shoulder disability that is related to service is necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.   Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment with respect to all private health care providers who have treated his right shoulder disability, to specifically include treatment records from Dr. Arun K. Singh, dated from December 2008, forward.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.  If these records are not available, request that the doctors(s) provide a negative reply.  

2.  Obtain a complete copy of the Veteran's treatment records for his right shoulder disability from the VA Community Based Outpatient Clinic in Ocala, Florida, dated from August 2008, forward, and copies of any VA shoulder x-ray results dated from September 2006, forward.  

3.  Once the foregoing development has been undertaken, schedule the Veteran for a VA orthopedic examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any right shoulder disability found to be present.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right shoulder disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should specifically acknowledge and consider the Veteran's reports (which for purposes of providing this opinion, should be accepted as credible) regarding an in-service right shoulder injury after jumping out of Jeep during combat in Korea, and a continuity of symptomatology (i.e., pain) since service.   

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report(s) must be returned for corrective action.

5.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


